
	
		IV
		House Calendar No. 210
		111th CONGRESS
		2d Session
		H. RES. 1496
		[Report No. 111–520]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. Cardoza, from the
			 Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Waiving a requirement of clause 6(a) of
		  rule XIII with respect to consideration of certain resolutions reported from
		  the Committee on Rules.
	
	
		That the requirement of clause 6(a)
			 of rule XIII for a two-thirds vote to consider a report from the Committee on
			 Rules on the same day it is presented to the House is waived with respect to
			 any resolution reported through the legislative day of July 3, 2010.
		
	
		June 30, 2010
		Referred to the House Calendar and ordered to be
		  printed
	
